                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


TROY G. HAMMER,

               Plaintiff,

       v.                                           Case No. 19-CV-216

TODD HAMILTON, et al.,

               Defendants.


                                            ORDER


       The defendants filed a motion for summary judgment, which is now fully

briefed. A couple of weeks after the defendants replied in support of their motion,

plaintiff Troy Hammer filed a motion for sanctions. He asserts that the defendants’

reply raises new arguments and attaches new supporting materials. He argues that

“such submission[s] are not authorized by local Rule 56.” (ECF No. 44 at 1.) Hammer

notes that, under the rules, he is not permitted to address the new arguments and

supporting materials. He argues that defense counsel “intentionally disregarded

motion practices under Civ. L.R. 56 to take advantage of Plaintiff’s incompetence in

this legal process . . . .” (Id. at 1-2.)

       It appears that the defendants supplemented their arguments and attached

additional supporting materials to address arguments Hammer raised in his

response to their motion. (See ECF No. 42 at 2.) Accordingly, sanctions are not
warranted. However, the court agrees that Hammer should have an opportunity to

address to those arguments and supporting materials.

      THEREFORE, IT IS ORDERED that Hammer’s motion for sanctions (ECF

No. 44) is DENIED.

      IT IS FURTHER ORDERED that, by July 26, 2019, Hammer may file a sur-

reply not exceeding five pages addressing the arguments and supporting materials

that the defendants present in their reply.

      Dated in Milwaukee, Wisconsin this 11th day of July, 2019.




                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          2
